PER CURIAM
In this case, a summary judgment was entered against plaintiff John Pearce, dba Quicksilver Construction Company, but not against plaintiff Wesley Moore. Because the trial court did not make a specific determination under ORCP 67B “that there [was] no just reason for delay” in entering judgment, or expressly direct that judgment be entered against less than all parties, this appeal must be dismissed. ORCP 67B; Bonner v. Krause, 69 Or App 1, 684 P2d 10 (1984); May v. Josephine Memorial Hospital, 64 Or App 672, 669 P2d 824 (1983).
Appeal dismissed.